
	
		I
		111th CONGRESS
		2d Session
		H. R. 6053
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to provide for
		  timely consideration of claims submitted by States and political subdivisions
		  for reimbursement of removal costs.
	
	
		1.Reimbursement of States and
			 political subdivisions for removal costsSection 1012(e) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712(e)) is amended by adding at the end the following:
			
				Regulations issued under this
				subsection shall ensure that a State or political subdivision receives payment
				for eligible removal costs not later than 30 days after the date of submission
				of a claim for such
				costs..
		
